
	

115 S3313 IS: Veterans Dental Care Eligibility Expansion and Enhancement Act of 2018
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3313
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2018
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve dental care provided to veterans by the Department of Veterans Affairs, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Dental Care Eligibility Expansion and Enhancement Act of 2018.
		2.Restorative dental services for veterans
 (a)In generalSection 1710(c) of title 38, United States Code, is amended— (1)in the second sentence—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and (B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (2)by inserting (1) after (c); (3)by striking The Secretary and inserting the following:
					
 (2)The Secretary; and (4)by adding at the end the following new paragraph:
					
 (3)In addition to the dental services, treatment, and appliances authorized to be furnished by paragraph (2), the Secretary may furnish dental services and treatment, and dental appliances, needed to restore functioning in a veteran that is lost as a result of any services or treatment furnished under this subsection..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
			3.Expansion of dental services for veterans exposed to toxic substances, radiation, or other
 conditionsSection 1712(a)(1) of title 38, United States Code, is amended— (1)by redesignating subparagraphs (G) and (H) as subparagraphs (H) and (I), respectively; and
 (2)by inserting after subparagraph (F) the following new subparagraph (G):  (G)from which a veteran entitled to hospital care and medical services under section 1710(a)(2)(F) is suffering;.
			4.Pilot program on expansion of furnishing of dental services and treatment to all enrolled veterans
 (a)Pilot program requiredCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of furnishing dental services and treatment to veterans enrolled in the system of patient enrollment of the Department of Veterans Affairs under section 1705 of title 38, United States Code, who are not eligible for dental services and treatment, and related dental appliances, from the Department under authorities other than this section.
 (b)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program.
			(c)Locations
 (1)In generalThe Secretary shall carry out the pilot program at not fewer than 16 locations as follows: (A)Four medical centers of the Department of Veterans Affairs with an established dental clinic.
 (B)Four medical centers of the Department with a contract for the furnishing of dental care. (C)Four community-based outpatient clinics with space available for the furnishing of services and treatment under the pilot program.
 (D)Four facilities selected from among Federally-qualified health centers and facilities of the Indian Health Service with established dental clinics, of which—
 (i)at least one facility shall be such a facility of the Indian Health Service; and (ii)any facility of the Indian Health Service so selected shall be selected in consultation with the Secretary of Health and Human Services.
 (2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and advisability of selecting locations in each of the following:
 (A)Rural areas. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
					(d)Limitation on number of participating veterans
 (1)In generalThe total number of veterans who may participate in the pilot program may not exceed 100,000.
 (2)Distribution of limitationIn applying the limitation in paragraph (1) to the pilot program, the Secretary shall distribute the limitation across and among locations selected for the pilot program in a manner that takes appropriate account of the size and need of veterans for dental services at each such location.
 (e)Scope of servicesThe dental services and treatment furnished to veterans under the pilot program shall be consistent with the dental services and treatment furnished by the Secretary to veterans with service-connected disabilities rated 100 percent disabling under the laws administered by the Secretary.
 (f)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran. (g)Copayments (1)In generalThe Secretary may collect copayments for dental services and treatment furnished under the pilot program in accordance with authorities on the collection of copayments for medical care of veterans under chapter 17 of title 38, United States Code.
 (2)LimitationThe amounts of copayments authorized under paragraph (1) may not exceed the amounts allowed for medical care under such chapter.
				(h)Program administration
 (1)Notice to eligible veterans on pilot programIn carrying out the pilot program, the Secretary shall inform all veterans eligible to participate in the pilot program of the services and treatment available under the pilot program.
				(2)Contracts
 (A)In generalIn carrying out the pilot program, the Secretary may enter into contracts with appropriate entities for the provision of dental services and treatment under the pilot program.
 (B)Performance standards and metricsEach contract entered into under subparagraph (A) shall specify performance standards and metrics and processes for ensuring compliance of the contractor concerned with such performance standards.
					(i)Reports
				(1)Preliminary reports
 (A)In generalNot later than each of 540 days and three years after the date of the commencement of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
 (B)ContentsEach report under subparagraph (A) shall include the following: (i)A description of the implementation and operation of the pilot program.
 (ii)The number of veterans receiving services and treatment under the pilot program, and a description of the dental services and treatment furnished to such veterans.
 (iii)An analysis of the costs and benefits of the pilot program, including a comparison of costs and benefits by location type.
 (iv)An assessment of the impact of the pilot program on medical care, wellness, employability, and perceived quality of life of veterans.
 (v)The current findings and conclusions of the Secretary with respect to the pilot program. (vi)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.
						(2)Final report
 (A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
 (B)ContentsThe report under subparagraph (A) shall include the following: (i)The findings and conclusions of the Secretary with respect to the pilot program.
 (ii)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.
 (j)Federally-Qualified health center definedIn this section the term Federally-qualified health center has the meaning given that term in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
 (k)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			5.Construction or lease of dental clinics of Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall construct or lease a dental clinic of the Department of Veterans Affairs in any State that does not have a facility of the Department that offers onsite dental services.
 (b)Submittal of planNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a plan for construction or lease of a dental clinic in each of the States described in subsection (a) and shall beginning construction of any such clinic indicated for construction in such plan not later than one year after such date of enactment.
 (c)Appropriation of amountsThere is authorized to be appropriated and is appropriated to the Secretary of Veterans Affairs $10,000,000 to carry out this section, which shall be available until expended.
 (d)Facility of the Department definedIn this section, the term facility of the Department has the meaning given the term facilities of the Department in section 1701 of title 38, United States Code. (e)Emergency designation (1)Statutory paygoThis section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (2)Senate designationIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.
				6.Program on education to promote dental health in veterans
			(a)Program required
 (1)In generalThe Secretary of Veterans Affairs shall carry out a program of education to promote dental health for veterans who are enrolled in the system of patient enrollment of the Department of Veterans Affairs under section 1705 of title 38, United States Code.
 (2)ConstructionNothing in the program shall be deemed to alter or revise the eligibility of any veteran for dental care under the laws administered by the Secretary.
 (b)ElementsThe program required by subsection (a) shall provide education for veterans on the following: (1)The association between dental health and overall health and well-being.
 (2)Proper techniques for dental care. (3)Signs and symptoms of commonly occurring dental conditions.
 (4)Treatment options for commonly occurring dental issues. (5)Options for obtaining access to dental care, including information on—
 (A)eligibility for dental care through the Department;
 (B)options available through State and local governments or nonprofit organizations; and (C)purchasing private dental insurance.
 (6)Available and accessible options for obtaining low- or no-cost dental care, including through dental schools and Federally-qualified health centers.
 (7)Such other matters relating to dental health as the Secretary considers appropriate. (c)Delivery of educational materials (1)In generalThe Secretary shall provide educational materials to veterans under the program required by subsection (a) through a variety of mechanisms, including the following:
 (A)The availability and distribution of print materials at facilities of the Department (including at medical centers, clinics, Vet Centers, and readjustment counseling centers) and to providers (including members of patient aligned care teams).
 (B)The availability and distribution of materials over the internet, including through webinars and My HealtheVet.
 (C)Presentations of information, including both small group and large group presentations. (2)Selection of mechanismsIn selecting mechanisms for purposes of this subsection, the Secretary shall select mechanisms designed to maximize the number of veterans who receive education under the program.
 (3)Inclusion of materials for blind and visually impairedThe Secretary shall ensure that educational materials are available under this subsection in a format for the blind and visually impaired.
 (d)DefinitionsIn this section: (1)Federally-qualified health center definedThe term Federally-qualified health center has the meaning given that term in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
 (2)Vet CenterThe term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			7.Information on dental services for inclusion in electronic medical records under dental insurance
			 pilot program
 (a)In generalCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall expand the dental insurance pilot program established by section 17.169 of title 38, Code of Federal Regulations (as in effect on the date of the enactment of this Act), to establish a mechanism by which private sector dental care providers shall forward to the Department of Veterans Affairs information on dental care furnished to individuals under the pilot program for inclusion in the electronic medical records of the Department with respect to such individuals.
			(b)Construction with current pilot program requirements
 (1)In generalNothing in this section shall be construed to revise eligibility for participation in, or the locations of, the pilot program referred to in subsection (a).
 (2)DurationThe Secretary may continue the pilot program for two years in addition to the duration otherwise provided for the pilot program in section 17.169 of title 38, Code of Federal Regulations (as in effect on the date of the enactment of this Act), if the Secretary determines that the continuation is needed to assess the mechanism required by subsection (a).
 (3)Voluntary participation in mechanismThe participation in the mechanism required by subsection (a) of an individual otherwise participating in the pilot program shall be at the election of the individual.
 (c)Inclusion of information on mechanism in reportsEach report to Congress on the pilot program after the date of the commencement of the mechanism required by subsection (a) shall include information on the mechanism, including a current assessment of the feasibility and advisability of using the mechanism to include information on dental care furnished to individuals in the electronic medical records of the Department with respect to such individuals.
 (d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
			8.Demonstration program on training and employment of alternative dental health care providers for
			 dental health care services for veterans in rural and other underserved
			 communities
 (a)Demonstration program authorizedThe Secretary of Veterans Affairs may carry out a demonstration program to establish programs to train and employ alternative dental health care providers in order to increase access to dental health care services for veterans who are entitled to such services from the Department of Veterans Affairs and reside in rural and other underserved communities.
 (b)PriorityThe Secretary shall give priority for participation in the demonstration program under this section to medical centers or health systems of the Department of Veterans Affairs in States with a technical college within the State college system of that State that has established a degree or certificate level program for the training of alternative dental health care providers.
 (c)TelehealthFor purposes of alternative dental health care providers and other dental care providers who are licensed to provide clinical care, dental services provided under the demonstration program under this section may be administered by such providers through telehealth-enabled collaboration and supervision when appropriate and feasible.
 (d)Alternative dental health care providers definedIn this section, the term alternative dental health care providers has the meaning given that term in section 340G–1(a)(2) of the Public Health Service Act (42 U.S.C. 256g–1(a)(2)).
			9.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2020 $500,000,000 to carry out this Act and the amendments made by this Act, other than section 4.
 (b)AvailabilityThe amount authorized to be appropriated under subsection (a) shall be available for obligation for the five-year period beginning on the date that is one year after the date of the enactment of this Act.
